DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 9, 10 of U.S. Patent No. 11072237. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 are generic to all that is recited in claims 1, 3, 4, 7, 9, 10 of the USP 11072237. That is, claims 1, 3, 4, 7, 9, 10 of the USP fall entirely within the scope of claims 1-6 of the current application. In other words, claims 1-6 are ancitipated by claims 1, 3, 4, 7, 9 , 10. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Armfield (USP 8118133).
Regarding claims 1 and 4, Armfield discloses a UTV portal axle system, the UTV axle system coupled to a UTV (described in the background of the invention; this system is used with off road vehicles), comprising: a housing (24); an input drive gear (52) rotationally coupled within the housing, the input drive gear being configured for coupling to a drive axle of the UTV (the gear is capable of coupling to a drive axle via 34), wherein the input drive gear rotates in response to rotation of the drive axle (the gear would rotate in response to axle 32 rotating); an output drive gear (54) rotationally coupled within the housing a predetermined distance below the input drive gear (gear 54 is located beneath 52) corresponding to an additional ground clearance desired to be provided to the UTV by the UTV portal axle system (the distance provided in the prior art could correspond to an additional ground clearance), the output drive gear being configured for coupling to a shaft of a drive hub of the UTV (the output gear is configured to connect to drive hub 58), wherein the drive hub rotates in response to rotation of the output drive gear (evident from figure 7), wherein the output drive gear is separated from the input drive gear (seen in fig.7, there are idler gears separating the two); and at least one idler gear (two idler gears 57) rotationally coupled within the housing, wherein the at least one idler gear meshes with both the input and output drive gears such that rotation of the input drive gear, in response to rotation of the drive axle, rotates the at least one idler gear, which, in turn, rotates the output drive gear (evident in fig.7, the input gear transfers torque through the idler gears to the output gear).  
Regarding claims 2 and 5, Armfield discloses the UTV portal axle system of claim 1, further comprising two idler gears (57).  
Regarding claims 3 and 6, Armfield discloses the UTV portal axle system of claim 1, wherein a gear ratio of the UTV portal axle system is changeable (absent any particular structure that further defines structure on how the gear ratio is changeable, it is assumed the claim is merely claiming a functional capability of the system; In this sense, the prior art system is capable of having a gear ratio changed by swapping out the gears for different sizes or teeth).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C DIAZ/Primary Examiner, Art Unit 3656